UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4408



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NIXON PLAISIR, a/k/a Big Man, a/k/a Troy,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James C. Turk, Senior
District Judge. (CR-02-98)


Submitted:   July 14, 2005                  Decided:   July 21, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roland M. L. Santos, Harrisonburg, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Roanoke, Virginia; Timothy J.
Heaphy, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Pursuant to a plea agreement, Nixon Plaisir pled guilty

to conspiracy to distribute and possess with intent to distribute

fifty grams or more of crack cocaine and five kilograms or more of

powder cocaine.       The district court sentenced him to 168 months of

incarceration.        Under the terms of his plea agreement, Plaisir

agreed not to appeal “any Sentencing Guidelines factors or the

Court’s application of the Sentencing Guidelines factors to the

facts of my case.      I am knowingly and voluntarily waiving any right

to appeal Sentencing Guideline factors.”              (J.A. 48).     Plaisir now

seeks to appeal his sentence, challenging the district court’s

finding at sentencing that he was responsible for 1.5 kilograms of

crack.*   Plaisir’s attorney asserts that his plea was “void”

because it was not knowing and voluntary.              For the reasons below,

we dismiss the appeal.

           A defendant may waive the right to appeal if that waiver

is knowing and voluntary.         United States v. Brown, 232 F.3d 399,

402-03 (4th Cir. 2000); United States v. Broughton-Jones, 71 F.3d

1143, 1146 (4th Cir. 1995).              To determine whether a waiver is

knowing   and    voluntary,      this    court     examines    the   background,

experience,     and    conduct    of    the     defendant,    as   well   as   the

defendant’s familiarity with the plea agreement.               United States v.

General, 278 F.3d 389, 400 (4th Cir. 2002) (internal citation


     *
      We grant Plaisir’s motion to file a supplemental brief.

                                        - 2 -
omitted).       If the district court fully questions a defendant

regarding the waiver of his right to appeal during the Fed. R.

Crim.    P.   11   colloquy,   the   waiver   is   usually   both   valid   and

enforceable.       United States v. Wessells, 936 F.2d 165, 167-68 (4th

Cir. 1991); United States v. Wiggins, 905 F.2d 51, 53-54 (4th Cir.

1990).

              The transcript of Plaisir’s guilty plea hearing reveals

that    the   district   court   adequately    questioned    him    about   his

understanding of the waiver provision and that his waiver was

knowingly and intelligently made.             Plaisir’s argument that his

appeal waiver could not have been knowing and intelligent because

he entered his plea agreement before the Supreme Court issued its

decision in United States v. Blakely, 524 U.S. 296 (2004), is

foreclosed by this court’s decision in United States v. Blick, 408

F.3d 162, 170 (4th Cir. 2005).          Plaisir’s claim that he was held

accountable for more than the fifty grams of crack to which he pled

guilty is precluded by his waiver of this issue in his plea

agreement where, as here, the United States seeks enforcement of

the waiver, there is no claim that the Government breached its

obligations under the plea agreement, and the record establishes

that the waiver is valid and that the issue being appealed is

within the scope of the waiver.         Id. at 168-70.

              We therefore dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately


                                     - 3 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 4 -